

EXHIBIT 10.1




Hasbro, Inc.


Performance Rewards Program


January 1, 2020













































































--------------------------------------------------------------------------------





Hasbro, Inc.
Performance Rewards Program


1.0 Background
1.1 Performance Rewards Program (“PRP”)


•Establishes standard criteria to determine PRP eligibility and overall company
or business objectives.
•Provides guidelines for the establishment of target incentive awards.


There are two plans to be funded under the PRP.


•1) Corporate Plan - Funding under the PRP for eligible employees of Hasbro,
Inc. (the “Company”) and its subsidiaries is based on Company performance.
•2) WotC Plan - Funding under the PRP for eligible employees of Wizards of the
Coast (“WotC”) and certain of its subsidiaries will be based on the performance
of WotC and its subsidiaries.
•Performance objectives and goals are established to measure performance
achievement and may be based on one or more of the following: Sales (Net
Revenues), Operating Margin and Returns (Free Cash Flow) for Company
performance, and Sales (Net Revenues) and Operating Margin for WotC performance.
1.2 Purpose
The Company has established this PRP (the “Plan”) for the purpose of providing
incentive compensation to those employees who contribute significantly to the
growth and success of the Company’s business; to attract and retain, in the
employ of the Company, individuals of outstanding ability; and to align the
interests of employees with the interest of the Company’s shareholders.


1.3 General Guideline
No employee has any legal entitlement to participate in the PRP or to receive an
incentive award under the PRP.
1.4 Scope
The PRP is applicable to eligible employees of all global subsidiaries and
divisions of the Company.


1.5 Eligibility
Management shall determine, in its sole discretion, those employees whose duties
and responsibilities contribute significantly to the growth and success of the
Company’s business and are eligible to participate in the PRP. Eligibility to
participate in the PRP does not guarantee the receipt of an incentive award
under the PRP. Unless otherwise required by law or determined by management, if
an employee is eligible to participate in the PRP and/or any other annual
incentive (or similar) plan implemented from time to time by the Company, such
employee may



--------------------------------------------------------------------------------



only participate in one plan at the same time, as determined by the Company in
its sole discretion. For purposes of clarity, the Sales Rewards Program for 2020
has been terminated, and employees who participated in such plan shall be
subject to the PRP as follows: participation for employees of North America
shall commence effective January 1, 2020, and participation for employees of
EMEA, Latin America and Asia Pacific shall be effective as of April 1, 2020, and
any amounts to which such employees may become eligible shall be pro-rated from
April 1, 2020 through the end of the fiscal year.


Eligible employees will be assigned to the Corporate Plan or the WotC Plan at
the Company’s sole discretion.


2.0 Incentive Award Levels


2.1 Target Incentive Award
Except as otherwise determined by the Company, target incentive awards are
expressed as a percentage of earned salary for the PRP year. For purposes of
this PRP, earned salary means all base compensation for the participant for the
year in question, which base compensation shall include all base compensation
amounts deferred into the Company’s retirement savings plan, the Company’s
Non-Qualified Deferred Compensation Plan and/or any similar successor plans for
the fiscal year and excludes, where allowed by law, any bonus or other benefits,
other than base compensation, for the PRP year. By design, the target incentive
awards are the award levels that PRP participants are eligible to earn when
they, the Company or their applicable business units perform as expected (i.e.,
achieve their goals and objectives). Target incentive awards may be determined
by job level, previously determined percentage of base salary in the case of
employees of Entertainment One entities (collectively, “eOne”), or previously
determined percentage in the case of employees of the Company previously subject
to the Sales Rewards Program. Target incentive awards may also vary by region.


2.2 Maximum Incentive Award
Under the PRP, the maximum incentive award for employees below job level 80 is
200% of the target incentive award. The maximum incentive award for employees in
a job level 80 or above is 300% of the target incentive award.


3.0 Measures of Performance for 2020
•PRP funding for the Corporate Plan is based on 100% Company performance.
•PRP funding for the WotC Plan is 80% WotC performance and 20% Company
performance.


3.1 Establishing Company or WotC Performance Targets
In the first quarter of the PRP year, the Company’s senior management will
establish the level of target performance for the year associated with each of
the performance metrics for the Corporate Plan and the WotC Plan. Those target
levels are reviewed and approved by the Company’s Chief Executive Officer
(“CEO”) and by the Compensation Committee of the Company’s Board of Directors
(the “Compensation Committee”).









--------------------------------------------------------------------------------











3.2 Company Performance
For 2020, the Company performance is measured by Net Revenue, Operating Margin
and Returns. Company performance is determined by individually assessing
performance against goals for each metric, applying the
acceleration/deceleration scale, weighting each metric and summing the total.
The weighting and definitions of the overall Company measures are:



MeasureDefinition% of Company MeasureNet Revenue (Sales)Third Party Gross Sales
(after returns) less Sales Allowances plus Third Party Royalty Income, Digital
Gaming Revenue, TV Programming Revenue and Production & Distribution
Revenue40%Operating MarginOperating Profit divided by Net Revenues40%Returns
(Free Cash Flow)Net cash provided by operating activities -Capital
Expenditures20%









The applicable metric must achieve a threshold performance or no award is
payable under that metric before the acceleration/deceleration scale is applied
to the applicable metric. The threshold for Net Revenue performance is 85%. The
threshold for Operating Margin and for Returns performance is 80%.


3.3 WotC Performance
For 2020, WotC will assess performance based on Net Revenue and Operating Margin
specific to WotC. Unlike the Corporate Plan where an individual metric’s failure
to reach the threshold performance does not impact another individual metric’s
ability to reach the threshold performance and payout, for the WotC Plan, both
metrics must meet a minimum threshold performance before the
acceleration/deceleration scale is applied to both metrics or no award is
payable for the WotC component of the WotC Plan. The threshold for WotC Net
Revenue performance is 85%. The threshold for WotC Operating Margin performance
is 80%.























--------------------------------------------------------------------------------



The weighting and definitions of the WotC Plan are:

MeasureDefinition% of MeasureNet Revenue (Sales) of WotCThird Party Gross Sales
(after returns) less Sales Allowances plus Third Party Royalty Income, Digital
Gaming Revenue and TV Programming Revenue
50%Operating Margin of WotCOperating Profit divided by Net Revenues50%





Bonus formula metrics are subject to review annually by the CEO.








4.0 Development of Funding Pools
At the end of the fiscal year, the actual performance for the Company and WotC
for each financial component of the funding pool for the PRP will be calculated
(based on the Company’s and WotC’s performance as of year-end) and approved by
the Company’s Chief Financial Officer.


The funding pool scales for the metrics used in the Corporate Plan and the WotC
plan, as applicable, are as follows:


Revenue Scale:
Performance % Funding Pool Scale %
< 85% 0% Minimum performance 85%
85% 60% For every 1% below target, 2.6%-2.7% decrease in award
100% 100% Target performance = 100% payout
101% 106.7% For every 1% above 100%, 6.6%-6.8% increase in award
115%+ 200% Maximum payout


Operating Margin Scale:
Performance % Funding Pool Scale %
< 80% 0% Minimum performance 80%
80% 60% For every 1% below target, 2% decrease in award
100% 100% Target performance = 100% payout
101% 104% For every 1% above 100%, 4% increase in award
125%+ 200% Maximum payout


Returns (Free Cash Flow) Scale:
Performance % Funding Pool Scale %
< 80% 0% Minimum performance 80%
80% 60% For every 1% below target, 2% decrease in award
100% 100% Target performance = 100% payout
101% 104% For every 1% above 100%, 4% increase in award
125%+ 200% Maximum payout


In the case of the Corporate Plan and the Company component of the WotC Plan,
the threshold performance must be met for a metric before the
acceleration/deceleration scale is applied to that metric. If the threshold
performance is not achieved for a specific metric, no



--------------------------------------------------------------------------------



award is payable under the specific metric that did not achieve the threshold
performance. The payout attributable to each metric will then be weighted and
added to arrive at the overall achievement.


An illustrative example of the development of a funding pool for the Corporate
Plan and the Company component of the WotC Plan is as follows:


If Net Revenue is achieved at 100% of target (which results in 100% funding
based on the acceleration/deceleration scale) and Operating Margin is achieved
at 85% of target (which results in a 70% funding) but Returns does not reach
threshold performance, then overall Company performance will only pay out on Net
Revenue and Operating Margin. The aggregate weighted payout would be:


(100% x 40%) + (70% x 40%) + (0% x 20%) = 68%


The Company payout under the Corporate Plan would be 68% (and the Company
component of the WotC Plan would be 13.6%)


In the case of the WotC Plan, the Net Revenue and Operating Margin for WotC
metrics must both individually achieve a minimum threshold performance against
target to qualify for that component of the WotC Plan funding pool. If the Net
Revenue and Operating Margin for the WotC metrics each achieve a minimum
threshold performance against target, an acceleration/deceleration scale will
then be applied to each individual metric to develop the component funding pool
for each metric. If the Net Revenue metric achieves threshold or higher, and the
corresponding Operating Margin metric does not, the funding pool for that
component of the WotC Plan will be 0%. Similarly, if the Operating Margin metric
achieves threshold or higher, and the corresponding Net Revenue metric does not,
the funding pool for that component of the WotC Plan will be 0%.


Illustrative examples of the development of a funding pool for the WotC
component of the WotC Plan are as follows:


If WotC Revenue is achieved at 90% of target (which results in an 73% funding
based on the acceleration/deceleration scale) and Operating Margin is at 65%
(which is below 80% threshold) the WotC component of the WotC Plan will not fund
(0% funding of the WotC component).


or


If WotC Revenue is achieved at 91% target (which results in an 76% funding), and
Operating Margin is achieved at 85% target (which results in a 70% funding) the
aggregate weighted funding is:


(76% x 50%) + (70% x 50%) = 73% WotC funding


Once all WotC results have been calculated, the funding pool of WotC component
is developed. The WotC component funding pool (weighted at 80%), combined with
the Corporate component funding pool (weighted at 20%), will equal the aggregate
of the PRP funding pool for the WotC Plan.







--------------------------------------------------------------------------------



4.1 Funding Pools
The Company calculates the component funding pools, based on the Company’s
performance through the end of the year, the performance at the corporate level
and WotC against the applicable performance targets. Those component funding
pools as established (composed of the pools for the Company’s performance and
the performance of WotC) are aggregated. Collectively these amounts constitute
one aggregate funding pool (the “Funding Pool”), based on performance as of the
end of the year, which the Company will pay out to all participants in the PRP
collectively for performance during the year.


Although the CEO and the Compensation Committee reserve the right to alter the
Funding Pool after year end, but prior to the actual payment of awards to
participants in the PRP, it is expected that such discretion will only be
exercised in rare or extreme circumstances, and that generally the entire
Funding Pool, as it has been computed, will be paid (absent any affirmative
exercise of this discretion) out to the participants in the PRP collectively
following the closing of the year in question.


4.2 High Performer Pool Funding for Corporate
Following the end of the year, but prior to the payment of all awards under the
Plan with respect to the completed fiscal year, management of the Company, in
its sole discretion, may determine to add additional funding to the Plan, to
cover individual performance awards for some employees or officers (the
“Corporate High Performer Pool”). To the extent such determinations are made,
they are subject to the approval of the appropriate management of the Company.
Funding of the Corporate High Performer Pool is determined by the achievement of
the Company’s Operating Profit, overall Company performance and affordability.
The aggregate amount of the Corporate High Performer Pool is subject to the
approval of both the CEO and the Compensation Committee.


Employees on the WotC Plan are not eligible to participate in the Corporate High
Performer Pool.


4.3 High Performer Pool Funding for WotC
Following the end of the year, but prior to the payment of all awards under the
Plan with respect to the completed fiscal year, management of the Company, in
its sole discretion, may determine to add additional funding to the Plan, to
cover individual performance awards for WotC (the “WotC High Performer Pool”).
To the extent such determinations are made, they are subject to the approval of
the appropriate management of the Company. Funding of the WotC High Performer
Pool is determined by the achievement of WotC’s Operating Profit and Revenue,
overall performance and affordability. The aggregate amount of the WotC High
Performer Pool is subject to the approval of both the CEO and the Compensation
Committee.

Employees on the Corporate Plan are not eligible to participate in the WotC High
Performer Pool.


4.4 Total Awards Under the PRP
The aggregate of all incentive awards under the PRP shall consist of the sum of
the Funding Pool, the Corporate High Performer Pool and the WotC High Performer
Pool. In addition to the procedures set forth above, any incentive awards



--------------------------------------------------------------------------------



recommended under the PRP which exceed one times a participant’s base salary
must be reviewed and approved by the Company’s CEO.


4.5 Management Review
Payment of any incentive award to an employee is subject to management’s review.


•For purposes of the PRP, management has the ability to review the proposed
payout of any incentive award under the PRP to an eligible employee and to
determine whether such proposed incentive award should be adjusted based on the
participant’s performance, contributions to the organization, or any other
factor allowed by law. In completing this review, management has the option of
providing a zero value incentive award to the employee regardless of Company or
WotC performance. For participants that do not receive an incentive award or
that receive a reduced incentive award, the portion of such person’s potential
incentive award that might have been reflected in the Funding Pool will remain
in the Funding Pool and be allocated to other PRP participants in the manner
determined by management.


5.0 Removals, Transfers, Terminations, Promotions and Hiring Eligibility
Except to the extent applicable legal requirements mandate a different result
for a Plan participant, the following scenarios will be dealt with under the PRP
in the manner set forth below.


5.1 Participants whose employment with the Company is terminated because of
retirement or disability:
•After the close of the PRP year, but prior to the actual distribution of
incentive awards for such year, may be awarded an incentive award for the plan
year at the discretion of the Chief Human Resource Officer. For any such
participant who is not given an incentive award, the portion of such person’s
potential incentive award that might have been reflected in the Funding Pool
will remain in the Funding Pool and be allocated to other PRP participants in
the manner determined by management.
•After the beginning, but prior to the close of the PRP year, no award shall be
granted unless authorized at the discretion of the Chief Human Resource Officer.


5.2 Participants whose employment with the Company is terminated because
of death:
•After the close of the PRP year, but prior to the actual distribution of awards
for such year, shall be awarded an incentive award for the PRP year. Such
payment will be made to the deceased employee’s estate or designated
beneficiary.
•After the beginning, but prior to the close of the PRP year, no award shall be
granted unless authorized at the discretion of the Chief Human Resource Officer.
Any such payments will be made to the deceased employee’s estate or designated
beneficiary.





--------------------------------------------------------------------------------



5.3 Participants who resign for any reason after the close of the PRP year, but
prior to the distribution of incentive awards for such year, will not receive an
incentive award. For any such participant, the portion of such person’s
potential incentive award that might have been reflected in the Funding Pool
will remain in the Funding Pool and be allocated to other plan participants in
the manner determined by management if the planning budgets have already been
established.


5.4 Participants who are discharged from the employ of the Company or any of its
subsidiaries for cause or for any offense involving moral turpitude or an
offense involving breach of the fiduciary duty owed by the individual to the
Company will not be entitled to an incentive award for any PRP year. For any
such participant, the portion of such person’s potential incentive award that
might have been reflected in the Funding Pool will remain in the Funding Pool
and be allocated to other plan participants in the manner determined by
management.


5.5 Participants who are discharged from the employ of the Company or any of its
subsidiaries due to any reason other than the ones enumerated above, including,
without limitation, participants who are discharged due to job elimination:
•After the close of the PRP year, but prior to the actual distribution of
incentive awards for such year, may be awarded an incentive award for the PRP
year. No award shall be granted unless authorized at the discretion of the Chief
Human Resource Officer. For any such participant who is not given an incentive
award, the portion of such person’s potential incentive award that might have
been reflected in the Funding Pool will remain in the Funding Pool and be
allocated to other plan participants in the manner determined by management.
•After the beginning, but prior to the close of the PRP year, the participant is
no longer eligible for that year. However, a discretionary incentive award may
be granted by the Chief Human Resource Officer.

5.6 Participants under statutory or contractual notices as may be required by
applicable law:
•At the close of the PRP year, may be awarded an incentive award for the PRP
year. Except as may be required by applicable laws, no award shall be granted
unless authorized at the discretion of the Chief Human Resource Officer. For any
such participant who is not given an incentive award, the portion of such
person’s potential incentive award that might have been reflected in the Funding
Pool will remain in the Funding Pool and be allocated to other plan participants
in the manner determined by management.
•Which ends prior to the close of the PRP year, shall not be eligible for an
incentive award for that plan year. However, a discretionary incentive award may
be granted by the Chief Human Resource Officer.





--------------------------------------------------------------------------------



5.7 Participants transferred during the PRP year from one division of the
Company to another will be eligible to receive an incentive award (subject to
achievement of the requisite organizational and individual performance) through
the division in which he or she is employed at the end of the PRP year, but the
award amount may be based on the performance made in each division in which the
individual was employed during the PRP year.


5.8 Employees hired during the PRP year must be actively employed on or before
October 1st or another date designated by the Chief Human Resource Officer or
his designee of the PRP year to participate in the PRP for that PRP year.
Incentive awards will be made based upon the employee's earned salary during the
period of their employment with the Company during the PRP year.


•For employees formerly on the Sales Rewards Plan (SRP) in EMEA, Latin America
or Asia Pacific who were on a quarterly paid plan, eligibility will be effective
April 1, 2020. For employees on the SRP in North America who were paid on an
annual-incentive plan, eligibility will be effective January 1, 2020.


5.9 The eligibility for an incentive award under the PRP for employees who
remain employed with the Company during the PRP year but whose change in
employment status through promotion or reclassification affects their level of
participation:
•Prior to October 1st or another date designated by the Chief Human Resource
Officer or his designee, of the PRP year, will participate at the level
consistent with the promotion or reclassification.


•After October 1st or another date designated by the Chief Human Resource
Officer or his designee, but prior to the close of the PRP year, will
participate at the level consistent with their classification prior to the
promotion or reclassification.



5.10 The eligibility for an incentive award under the PRP for employees who
remain employed with the Company during the PRP year but whose change in
employment status through demotion affects their level of participation will be
determined by the Chief Human Resource Officer.


6.0 Administration of the PRP


6.1 Amendments to the PRP (Contingency Clause)
The CEO and the Compensation Committee reserve the right to interpret, amend,
modify, or terminate the PRP in accordance with changing conditions at any time
in their sole discretion.


6.2 Incentive Award Distribution
Incentive awards, when payable, shall be paid as near to the close of the
Company’s fiscal year as may be feasible. In furtherance of the preceding
sentence, any incentive awards under the PRP will be paid no later than the date
allowable to ensure tax deductibility in the year of accrual, which in the case
of the United States is two and a half months after the fiscal year end.
Participants in the PRP must be



--------------------------------------------------------------------------------



employed at the time of award distribution in order to receive an incentive
award, except as provided in Section 5.0.


No individual has the rights to receive an incentive award until it has been
approved and distributed in accordance with the provisions of the PRP.


6.3 Non-Assignment of Awards
Participants eligible to receive incentive awards shall not have any right to
pledge, assign, or otherwise dispose of any unpaid or projected awards.


6.4 Deferral of Awards
Participants eligible to defer incentive awards through the Deferred
Compensation Program (DCP) may elect to do so during the annual DCP enrollment.


6.5 Clawback of Awards
By accepting any incentive awards under the Plan, the participant hereby
acknowledges and agrees that (i) any incentive compensation the participant is
awarded is subject to the Company’s Clawback Policy, which was adopted by the
Company’s Board of Directors (the “Board”) in October 2012, and (ii) any
incentive award the participant is awarded will be subject to the terms of such
Clawback Policy, as it may be amended from time to time by the Board in the
future. Such acknowledgement and agreement is a material condition to receiving
any incentive award under the Plan, which would not have been awarded to the
participant otherwise.


6.6 Stock Ownership
Additionally, the participant acknowledges and agrees that if the participant is
now, or becomes subject in the future to, the Hasbro, Inc. Executive Stock
Ownership Policy, effective as of March 1, 2014 as it may be amended from time
to time by the Board in the future (the “Stock Ownership Policy”), then the
receipt of any incentive award under the PRP is contingent upon the
participant’s compliance with the terms of the Stock Ownership Policy, including
without limitation, the requirement to retain an amount equal to at least 50% of
the net shares received as a result of the exercise, vesting or payment of any
equity awards granted until the Participant’s applicable requirement levels are
met. Failure to comply with the Stock Ownership Policy may, in the Company’s
sole discretion, result in the reduction or total elimination of any incentive
award that otherwise might be payable under the PRP and/or result in the Company
determining to substitute other forms of compensation, such as equity, for any
award the participant otherwise might have received under the PRP.

